Title: To Benjamin Franklin from Paul Veron, 14 April 1777
From: Veron, Paul
To: Franklin, Benjamin


Monsieur,
Paris ce 14. Avril 1777.
Mr. Monge de Beaune vient de m’envoyer par sa lettre du 11 du courant la lettre que j’ay l’honneur de vous acheminer par la presente, en me recommandant de vous la remettre en main propre, s’il m’est possible. Comme j’ignore votre adresse, Monsieur, j’ay envoyé aux informations, d’un côté, l’on m’a dit que vous etiés souvent à la campagne, d’autres m’ont dit qu’ils ne sçavoient point votre demeure. Mais m’ayant été assuré que Ms. Grand et Cie. avoient l’honneur d’etre connus de vous, et qu’ils pouroient vous voir soit en ville ou à Passy, sous peu, j’ay crû Monsieur ne devoir pas hesiter de leurs remettre le presente contenant la ditte lettre qui m’a été adressée pour vous, avec priere de voulloir bien vous l’a faire parvenir aussitost qu’il leurs sera possible.
Mon dit Sr. Monge m’avoit indiqué de m’informer de votre demeure chez Mr. Kornemann, ce qui ne m’a point reussy n’ayant point trouvé ces Messieurs.
Le dit Sr. Monge me marque qu’il est prié de la part des personnes qui luy ont envoyé cette lettre de leur en procurer reponse, si cela est possible; si vous souhaités Monsieur me la faire tenir, je l’achemineray aussitost que je l’auray recuë pourquoy vous avés cyaprés ma demeure. J’ay l’honneur d’etre Monsieur Votre trés humble obeissant serviteur
Paul Veron
Paul Veron negt. Ruë St. Martin visavis celle aux ours à côté du caffé maillard
 
Addressed: A Monsieur / Monsieur Franklin / à Paris.
Notation: Paul vron Paris 14 avril 1777.
